                          Case 4:20-cr-00052-LPR Document 59 Filed 08/20/21 Page 1 of 7




                                                                                                                                  ,202,
AO 2458 tRev. 09/19)   Judgment in a Criminal Case
                       Sheet I



                                           UNITED STATES ·o ISTRICT COURT                                                     TAMM   .o
                                                              Eastern District of Arkansas                             By:_          ~~      LERK
                                                                           )                                                                DEPCLE    ~
              UNITED STATES OF AMERICA                                     )          JUDGMENT IN A CRIMINAL CASE                                    RK
                                   V.                                      )
                  BARRY GLYNN MURPHY
                                                                           )
                                                                           )          Case Number: 4:20CR-00052-01 LPR
                aka BARRY GLENN MURPHY
                                                                           )          USM Number: 01600-509
                                                                           )
                                                                           )           Robert E. Tellez (appointed)
                                                                           )          Defendant's Atti1n1ey - . - -     - -
THE DEFENDANT:
~ pleaded guilty to count(s)            1 of the Indictment
D pleaded nolo contendere to count(s)
  which was accepted by the couit.
D was found guilty on count(s)
  after a plea of not guilty.
                                                                                                       .-.·
The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                                   Offense Ended
                                                                                                        \
18   u.s.c. § 922(g)(1)           Felon in Possession of a Firearm, a Class C Felony                                  4/14/2019       1




       The defendant is sentenced as provided in pages 2 through          _ _7_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)

D Count(s)                                               Dis        Dare dismissed on the motion of the United States.

         lt is ordered that the defendant must notify the United States attorney for this district with in 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pav restitution,
the defenaant must notify the court and United States attorney of material changes in econonnc circumstances.                          · •

                                                                                                                 8/20/2021




                                                                          Signature




                                                                                         Lee P. Rudofsky, United States District Judge
                                                                          Name and Tit!;; of Judge



                                                                          Date
                        Case 4:20-cr-00052-LPR Document 59 Filed 08/20/21 Page 2 of 7

AO 2458 (Rev. 09/19) Judgment in Criminal Case
                     Shl"et 2 - Imprisonment

                                                                                                  Judgment - Page       2   of   7
 DEFENDANT: BARRY GLYNN MURPHY aka BARRY GLENN MURP
 CASE NUMBER: 4:20CR-00052-01 LPR

                                                           11\IIPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:

 EIGHTY-FOUR (84) MONTHS to run CONSECUTIVELY to any other sentence.




      l!1   The court makes the following recommendations to the Bureau of Prisons:
            IF DEFENDANT IS ELIGIBLE AND IF APPROPRIATE FOR DEFENDANT, the Court recommends that defendant be
            incarcerated at FCI Forrest City if there is a program for domestic violence and anger management and for defendant to
            be close to family; and that defendant participate in residential substance abuse treatment, mental health counseling with
            an emphasis in domestic violence and anger management, and educational and vocational programs during
            incarceration.
      Ill   The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
            D at     _ _ _ _ _ _ _ _ _ D a.m.                 D p.m.       on

            D as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            D before 2 p.m. on
            D as notified by the United States Marshal.
            D as notified by the Probation or Pretrial Services Office.


                                                                 RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                      to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                UNITED STATES MARSHAL


                                                                          By
                                                                                             DEPU-IY UNITED STATES MARSHAL
                            Case 4:20-cr-00052-LPR Document 59 Filed 08/20/21 Page 3 of 7
AO 245B (Rev. 09/ 19\   Judgment in a Criminal Case
                        Sheet 3 - Supervised Rdcase
                                                                                                       Judgment-Page _ _ _ of _ _ _ __
DEFENDANT: BARRY GLYNN MURPHY aka BARRY GLENN MURPf
CASE NUMBER: 4:20CR-00052-01 LPR
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 THREE (3) YEARS




                                            •
                                            '·



                                                      MANDATORY CONDITIONS
I.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days ofrelease from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
              D The above drug testing condition is suspended. based on the comt's determination that you
                  pose a low risk of future substance abuse. (check !(applicablej
4.     D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check /fapplicablej
5.     ~ You must cooperate in the collection of DNA as directed by the probation officer. (check /fapplicable)
6.     D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
          directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside. work, are a student, or were convicted of a qualifying offense. (check if applicable!
7.     D You must participate in an approved program for domestic violence. (check if applicable!
You must comply ,,.,.-ith the standard conditions that have been adopted by this comt as well as with any other conditions on the attached
page.
                          Case 4:20-cr-00052-LPR Document 59 Filed 08/20/21 Page 4 of 7
AO 2458 (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 3A - Supervised Release
                                                                                                Judgment-Page    --~4__       of _ _ _7___
DEFENDANT: BARRY GLYNN MURPHY aka BARRY GLENN MURF
CASE NUMBER: 4:20CR-00052-01 LPR

                                        STANDARD CONDITIONS OF SUPERVISION
As pa1t of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about. and bring about improvements in your conduct and condition.

1.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
       frame .
..,    After initially reporting to the probation office, you will receive instructions from the cou1t or the probation officer about how and
       when you must report to the probation officer, and you must repo1t to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
       comt or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. Jfyou plan to change where you live or anything about your living
       aiTangements (such as the people you live with), you must notity the probation officer at least 10 days before the change. If notifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment. unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. lfyou plai1 to chai1ge where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at leasi 10 days before the change. If notifying the probation officer at least 10
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. lfyou know someone has been
       convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a Jaw enforcement ofticer, you must notify the probation officer within 72 hours.
I 0.   You must not own, possess, or have access to a firearm. ammunition, destructive device, or dangerous weapon (i.e., ai1ything that was
       designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
 11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or infom1ant without
       first getting the pem1ission of the court.
12.    If the probation officer detem1ines that you pose a Iisk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confim1 that you have notified the person about the risk.
 13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For fwther information regarding these conditions, see Overvie1-v of Probation and Supervised
Release Conditions, available at: www.uscouns.gov.


Defendant's Signature                                                                                     Date
                                                                                                                 ------------
                           Case 4:20-cr-00052-LPR Document 59 Filed 08/20/21 Page 5 of 7
AO 24~B (Rev. 09/ l 9\   Judgment in a Criminal Case
                         Sheet 3D - Supervised Release
                                                                                            Judgment-Page     5    of       7
DEFENDANT: BARRY GLYNN MURPHY aka BARRY GLENN MURPH
CASE NUMBER: 4:20CR-00052-01 LPR

                                           SPECIAL CONDITIONS OF SUPERVISION
 1. Defendant must participate in a substance abuse treatment program under the guidance and supervision of the of the
 probation office. The program may include drug and alcohol testing, out-patient counseling, and residential treatment.
 Further, defendant must abstain from the use of alcohol during treatment. The defendant must pay for the cost of
 treatment at the rate of $10 per session, with the total cost not to exceed $40 per month, based on ability to pay as .
 determined by the probation office. In the event the defendant is financially unable to pay for the cost of the treatment, the
 co-pay requirement will be waived.
                             Case 4:20-cr-00052-LPR Document 59 Filed 08/20/21 Page 6 of 7
AO :!458 (Rev. 09/ I 9)   Judgment in a Criminal Case
                          Sheet 5 - Criminal Monetary Penalties
                                                                                                           Judgment -   Page       6    of        7
 DEFENDANT: BARRY GLYNN MURPHY aka BARRY GLENN MURP~
 CASE NUMBER: 4:20CR-00052-01 LPR
                                                   CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                          Assessment               Restitution               Fine                   AV AA Assessment*              JVT A Assessment**
 TOTALS              $ 100.00                  $                        $                       s                              s

 D The determination of restitution is deferred until             -----
                                                                               . An Amended .Judgment in a Criminal Case (AO 245C) will be
       entered afl:er such dete1mination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      lfthe defendant makes a partial payment. each payee shall receive an approximatelv proportioned payment, unless specified othenvise in
      the priority order or percentage pavment column below. However, pursuant to 18-U.S.C. § 3664(i). all nonfederal victims must be paid
      before the United States is paid. •

 Name of Pavee                                                      Total Loss***               Restitution Ordered            Prioritv or Percentage




 TOTALS                                  $                           0.00           $                     0.00
                                                                                        ----------

 D      Restitution amount ordered pursuant to plea agreement $

 D      The defendant must pay interest on restitution and a fine of more than S2.500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
        to penalties for delinquency and default. pursuant to 18 U.S.C. § 3612(g).

 D      The court dete1mined that the defendant does not have the ability to pay interest and it is ordered that:

        D the interest requirement is waived for the                D fine     D restitution.
        D the interest requirement for the             D     fine    D restitution is modified as follows:

 * Amy~ Vicky, <!11~ AndY. Child P~moiraphv Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for V1ct1ms ofTraffickmg Act of2015, Pub. L. No. 114-22.
 *** Findings for the total amount oriosses are required under Chapters l09A, 110, 1 IOA, and 113A of Title                18 for offenses committed on
 or after September 13. 1994, but before April 23. 1996.
                           Case 4:20-cr-00052-LPR Document 59 Filed 08/20/21 Page 7 of 7
AO 24513 (Rev. 09/19)   Judgment in a Criminal Case
                        Sheet 6 - Schedule of Payments

                                                                                                                                     7_ of
                                                                                                                   Judgment - Page _ _                 7
 DEFENDANT: BARRY GLYNN MURPHY aka BARRY GLENN MURPI-
 CASE NUMBER: 4:20CR-00052-01 LPR

                                                           SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetaiy penalties is due as follows:

 A     !ti   Lump sum payment of$            100.00                   due immediately, balance due


             •     not later than                                         , or
             •     in accordance with
                                           •    C,
                                                      •       D,
                                                                      •    E, or     D F below; or
 B     •     Payment to begin immediately (may be combined with                    • c,        D D,or       D F below); or

 C     D Payment in equal                                (e.g., weekfv, m011th~v. quarrerlv) installments of $                 over a period of
                             (e.g., months or years), to commence                         (e.g.. 30 or 60 dc~vs) after the date of this judgment: or

 0     D Payment in equal         _ _ _ _ _ (e.g.. week(v, monrh~v. quarterly) installments of $ ____ over a period of
                             (e.g .. months or yearsi, to commence
                                                             _ _ _ _ _ (e.g., 30 or 60 day~) after release from imprisonment to a
             term of supervision; or

 E     D Payment during the tenn of supervised release \.Viii commence within _ _ _ _ _ (e.g.,       30 or 60 day~) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     D     Special instructions regarding the payment of criminal monetary penalties:




 Un less the court has expressly ordered otherwise, if this judgment imposes imprisonment. payment of criminal monetaiv penalties is due during
 the period of imprisonment. All criminal monetarv penalties, except those payments rnade through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D     Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                                         Joint and Several                 Co1Tesponding Payee,
       (incl11di11g defendant number)                              Total Amount                      Amount                           if appropriate




 D     The defendant shall pay the cost of prosecution.

 D     The defendant shall pay the following cou1t cost(s):

 D     ·n,e defendant shall forfeit the defendant's interest in the following property to the United States:




 Payments shall be applied in the following order: ( l) assessment, (2) restitution principal, (3) restitution interest, (4) AV AA assessment,
 (5J fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (l 0) costs, mcluding cost of
 prosecut10n and court costs.
